Citation Nr: 0844578	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Roger E. Carey, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1966 to August 
1970.  He died in July 2006.  The appellant claims as his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The appellant testified before the undersigned Veterans Law 
Judge at the RO in June 2008.  A transcript of the hearing 
has been associated with the record.


FINDINGS OF FACT

1.  The veteran died in July 2006.  The death certificate 
indicates the cause of death as carcinoma of the lung; no 
other significant conditions were recorded.

2.  At the time of the veteran's death, service connection 
was in effect for grand mal epilepsy, with an evaluation of 
100 percent effective June 19, 2000.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.



CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to the 
cause of the veteran's death .  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in September 2006 advised the appellant of the 
evidence necessary to support her claim.  She was asked to 
identify and submit particular types of evidence.  The 
evidence of record was listed and the appellant was told how 
VA would assist her in obtaining further relevant evidence.  

A May 2007 letter discussed the evidence then of record and 
told the appellant how VA would assist her.  This letter also 
advised the appellant of the manner in which VA determines 
disability ratings and effective dates.  

In March 2008 the appellant was told that the veteran's 
separation physical examination report could not be located.  
She was asked to identify alternative sources for the 
veteran's service records.  A subsequent March 2008 letter 
described alternate sources that might substantiate the 
appellant's claim.  

A May 2008 letter asked the appellant to identify evidence 
showing that the veteran's service connected seizure disorder 
caused or materially contributed to the veteran's death.  It 
also advised the appellant to identify evidence demonstrating 
that carcinoma of the lung was related to the veteran's 
active service.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the appellant both before and after the 
initial adjudication, she has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  A 
VA examiner has provided opinions.  The appellant and her 
representative have not otherwise identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board notes that the veteran's discharge physical 
examination report cannot be located.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant asserts that the veteran's fatal lung cancer 
was caused by nicotine addiction, which was caused by mental 
illness related to his service-connected epilepsy.  She also 
asserts that the medications prescribed to the veteran for 
seizures and hepatitis C virus (HCV) caused his lung cancer.  
She argues that the veteran's epilepsy was the indirect cause 
of his lung cancer.

Review of the veteran's service medical records is negative 
for any diagnosis, complaint, or abnormal finding pertaining 
to his respiratory health.  

Service connection for grand mal epilepsy was granted in a 
January 1979 rating decision.  In May 2003 the RO granted a 
100 percent evaluation for the disability.

Lung cancer was diagnosed in October 2005.  As noted above, 
the veteran died in July 2006, and the cause of death was 
listed as carcinoma of the lung.

In March 2008, a VA psychologist reviewed the record.  He 
noted the appellant's allegation that mental illness 
increased the probability of smoking, which in turn led to 
the veteran's lung cancer.  He indicated that the veteran 
carried various diagnoses, including adjustment disorder, 
cognitive disorder, and alcohol abuse, and that he had a 
history of depression and behavioral difficulties.  He stated 
that the date of onset of psychological difficulties was 
unclear, but that the veteran had reported that he started 
smoking in service.  He concluded that without resorting to 
speculation, it could not be said that the veteran's 
psychological difficulties, if present in service, 
contributed to his smoking.  He reiterated that there was 
nothing in the records prior to 2002 to suggest a lengthy 
history of emotional difficulties dating to service.  Thus, 
he concluded that there was no clear connection between 
emotional difficulties and the veteran's apparent nicotine 
addiction.  

A VA examiner reviewed the record in April 2008.  She noted 
that adenocarcinoma was the most frequent non-small cell lung 
carcinoma (NSCLC) in the United States.  She indicated that 
the appellant claimed that NSCLC was secondary to either 
seizure medication, HCV medication, or to nicotine dependence 
that was caused by seizure disorder.  She noted that the 
veteran was in receipt of a 100 percent evaluation for 
seizures.  She described the medications the veteran had been 
prescribed for his seizure disorder.  She discussed the 
common and uncommon side effects and indicated that they did 
not include NSCLC.  She concluded that it was less likely 
than not that the veteran's lung cancer was caused or 
worsened to any abnormal degree as the result of medications 
used to treat the veteran's service-connected seizures.  

Regarding the assertion that the veteran's lung cancer was 
secondary to HCV treatment, the examiner described the 
medications that had been used to treat the veteran's HCV.  
She discussed the side effects of those medications and 
concluded that the veteran's lung cancer was not caused or 
worsened to an abnormal degree as the result of medication 
used to treat his HCV.  

With respect to the argument that nicotine dependence caused 
by seizures and that the veteran's fatal lung cancer was 
therefore related to the seizures, the examiner noted that 
the veteran was already smoking up to one pack of cigarettes 
per day in November 1968.  She also noted that a history 
behavioral problems was documented as early as November 1968.  
She indicated that her review of the record demonstrated 
numerous offers to the veteran of smoking cessation 
assistance, and that he declined.  She concluded that smoking 
was the veteran's choice.  She indicated that there was no 
literature to support the claim that the veteran's seizures, 
which were fairly well controlled, caused him to participate 
in high risk behaviors such as tobacco abuse.  She opined 
that the veteran's use of tobacco products was clearly and 
unmistakably a personal choice and not due to or related to 
his seizure disorder, nor was his seizure disorder a 
substantial factor in causing his death.

The appellant has submitted general information from various 
sources, apparently obtained from the internet.  This 
information includes discussions of the side effects of the 
medication the veteran took for his seizure disorder.  

At the June 2008 hearing, the appellant's representative 
argued that the veteran's epilepsy led to nicotine addiction, 
which led to lung cancer.  He asserted that the evidence 
demonstrated that the veteran's lung cancer was a proven 
ramification of his epilepsy.  The undersigned explained that 
evidence showing that the veteran was in fact nicotine 
dependent would be helpful to the case.  He also stated that 
a showing that alleged nicotine dependence led to the 
particular type of lung cancer the veteran developed.  He 
offered to hold the record open for a period of 60 days to 
allow the appellant to submit such evidence.

Subsequently, the appellant's representative submitted 
additional evidence that included a discussion by the 
Epilepsy Foundation concerning an association between 
epilepsy and mood disorders, as well as a discussion of 
mental changes in connection with seizures.  

Having carefully reviewed the record, the Board has 
determined that service connection for the cause of the 
veteran's death is not warranted.  In this regard, the Board 
observes that there is no indication of lung cancer in 
service or for many years thereafter.  There is no indication 
that the veteran's service-connected disability was the 
immediate or underlying cause of death, or that it was 
etiologically related to the veteran's death.  Rather, a VA 
examiner concluded in April 2008 that the veteran's lung 
cancer was not caused or worsened to any abnormal degree by 
medications used to treat seizures or HCV, and that the use 
of tobacco products was not due to or related to the 
veteran's seizure disorder and that the seizure disorder was 
not a substantial factor in causing the veteran's death.  
Moreover, a VA psychologist stated in March 2008 that there 
was no clear connection between the veteran's emotional 
difficulties and his apparent nicotine addiction.  In 
summary, the evidence demonstrates that the veteran's 
service-connected seizure disorder was not related to his 
fatal lung cancer.  There is no indication that any 
disability subject to service connection played a part in his 
death.  In reaching this determination, the Board has 
specifically considered the provisions of 38 C.F.R. 
§ 3.312(3)(4) and recognize that the veteran was in receipt 
of a 100 percent evaluation at time of death and that the 
disability involved the nervous system.  We have considered 
whether there is a reasonable basis for holding that service-
connected disability was of such severity as to have a 
material influence in accelerating death or resisting the 
effects of the fatal disease process.  However, there is no 
material or competent evidence establishing acceleration of 
death or that he was rendered less capable of resisting the 
cause of death.  Here, debilitation is not assumed.

The Board has considered the appellant's statements and those 
of her representative.  However, it finds that the medical 
evidence is more probative regarding the question of whether 
the veteran's service-connected seizure disorder was 
etiologically related to his fatal lung cancer.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions). The Board finds that the 
question of whether the veteran's seizure disorder 
contributed substantially or materially to his death is far 
too complex a medical question to lend itself to the opinion 
of a layperson.

Lastly, the Board notes the assertions regarding smoking.  
The law provides that notwithstanding any other provision of 
law, a veteran's death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  38 U.S.C.A. § 1103 
(West 2002).  See, Stoll v. Nicholson, 401 F.3d 1375 (2005).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


